Citation Nr: 1016087	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  09-20 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to payment or reimbursement for medical expenses 
incurred at Edward John Noble Hospital October 10-14, 2008.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel






INTRODUCTION

The Veteran had active duty from March 1941 to November 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Medical Center (MC) in Canandaigua, New 
York.  It was previously the subject of an August 2009 Board 
remand.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the VAMC in Canandaigua, New York 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the Veteran if further action is required.


REMAND

This appeal is remanded for the agency of original 
jurisdiction (AOJ) to comply with instructions contained in 
the August 2009 Board remand.  

The AOJ sent an August 2009 letter requesting information 
surrounding inpatient treatment at the E.J. Noble Hospital 
from October 10-14, 2008.  The letter did not specify that 
the Veteran needed to provide names and addresses of health 
care providers who treated his cellulitis disorder prior to 
his inpatient treatment.  Additionally, the AOJ has not 
searched for phone logs or other records from the nearest VA 
facility that had been reportedly contacted by the Veteran's 
physician.  A record concerning the Veteran's admission on 
October 10, 2008 at Edward John Noble Hospital contains the 
statement that Dr. P.S. "was attempting to refer [the 
Veteran] to his VA Hospital which was unsuccessful."  The VA 
facility was not identified.  This document also mentions a 
referral to a Dr. K. for evaluation and treatment prior to 
the Veteran's hospitalization. 

The AOJ must send an additional letter requesting names and 
addresses of health care providers who treated his cellulitis 
disorder prior to October 10, 2008.  The letter must also 
request that the Veteran provide the contact information for 
Dr. P.S. and Dr. K. as referred to in the October 2008 E.J. 
Noble Hospital records.  Authorization for the release of 
records must be enclosed.  After obtaining the release(s), 
contact all healthcare providers listed, and specifically 
regarding Dr. P.S., determine which VA facility she contacted 
around October 10, 2008 in her attempt to admit the Veteran 
into VA care.   

If Dr. P.S. does not identify the VA facility contacted 
around October 10, 2008, the AOJ must determine which VA 
facility was treating the Veteran at that time.  Then the AOJ 
must obtain all contact information, such as phone logs, 
concerning the Veteran from such VA facility during October 
2008.  

Finally, the record does not show that the AOJ attempted to 
locate an original copy of the Veteran's handwritten notice 
of disagreement.  The AOJ must either obtain a legible copy 
of the notice of disagreement; or provide documentation that 
it searched for a legible copy and found it to be 
unavailable.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)  

1.  Send a letter to the Veteran 
requesting names and addresses of health 
care providers who treated his cellulitis 
disorder prior to and during October 10-
14, 2008.  The letter must also request 
that the Veteran provide the contact 
information for Dr. P.S. and Dr. K. (as 
referred to in the October 2008 E.J. Noble 
Hospital records).  An authorization for 
the release of records must be enclosed.  
After obtaining the release, contact all 
identified healthcare providers for 
records.  Contact Dr. P.S. to determine 
which VA facility she contacted around 
October 10, 2008 to admit the Veteran.  If 
Dr. P.S. does not identify the VA facility 
contacted around October 10, 2008, the AOJ 
must determine which VA facility was 
treating the Veteran at that time.  

2.  After determining which VA facility 
Dr. P.S. contacted in October 2008, obtain 
all contact information, such as phone 
logs, concerning the Veteran from the 
identified VA facility.  If Dr. P.S. does 
not identify a VA facility, contact the VA 
facility that was treating the Veteran for 
cellulitis in October 2008 to obtain all 
contact information, such as phone logs, 
concerning the Veteran in October 2008.  

3.  Obtain an original copy of the 
Veteran's handwritten notice of 
disagreement.  If a legible copy is 
unavailable, provide documentation of a 
search for a legible copy and a statement 
that search results have not generated a 
legible copy.  

4.  To help avoid future remand, the 
RO/AMC must ensure that all requested 
action has been accomplished (to the 
extent possible) in compliance with this 
remand.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the Veteran's claim on 
appeal.  If any benefit sought on appeal 
remains denied, furnish to the Veteran and 
his representative an appropriate 
supplemental statement of the case, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



